[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 05-12843
                                                                 November 16, 2005
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK

                      D. C. Docket No. 04-22057-CV-WMH

RODOLFO G. ORTIZ,

                                                               Plaintiff-Appellant,

                                      versus

SECRETARY FOR THE DEPARTMENT
OF CORRECTIONS,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                              (November 16, 2005)


Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Rodolfo G. Ortiz, proceeding pro se, appeals the district court’s dismissal of

his 42 U.S.C. § 1983 action against James V. Crosby, Jr., Secretary of the Florida
Department of Corrections (“FDOC”), for failure to state a claim upon which relief

could be granted. On appeal, he argues that his complaint stated a violation of his

constitutional right to be free from cruel and unusual punishment in the form of

physical and mental torture. More specifically, Ortiz asserts that the following

FDOC policies constitute such torture: depriving inmates who serve a long period

of incarceration of conjugal visits or other forms of sexual contact; prohibiting

nude magazines and photographs; and allowing guards of the opposite sex to

supervise him. We affirm.

      Section 1915(e) provides, among other things, that a district court may

dismiss any in forma pauperis action if the court finds that the action fails to state a

claim upon which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). We

review dismissals under § 1915(e)(2)(B)(ii) de novo, viewing the allegations in the

complaint as true. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). To

prevail in a civil rights action brought pursuant to § 1983, a plaintiff must show

that he was deprived of a federal right by a person acting under color of state law.

Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

      The Eighth Amendment, which is applicable to states through the Fourteenth

Amendment, forbids cruel and unusual punishment. See U.S. Const. Amend. VIII;

Bass v. Perrin, 170 F.3d 1312, 1316 (11th Cir. 1999).          The cruel-and-unusual-



                                           2
punishment standard applies to the conditions of a prisoner’s confinement.

Chandler v. Crosby, 379 F.3d 1278, 1288 (11th Cir. 2004).             Specifically, the

Eighth Amendment prohibits punishments “which are incompatible with the

evolving standards of decency that mark the progress of a maturing society,” or

“which involve the unnecessary and wanton infliction of pain.” Estelle v. Gamble,

429 U.S. 97, 102-103, 97 S. Ct. 285, 290, 50 L. Ed. 2d 251 (1976).               Pro se

complaints are held to “less stringent standards than formal pleadings drafted by

lawyers and can only be dismissed for failure to state a claim if it appears beyond a

doubt that the plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.” Id. at 106, S. Ct. at 292 (internal quotations omitted).

      “Failure to permit conjugal visits does not deny an inmate a federal

constitutional right.” McCray v. Sullivan, 509 F.2d 1332, 1334 (5th Cir. 1975).

“Visitation privileges are a matter subject to the discretion of prison officials.” Id.

Moreover, the Supreme Court, has held that the prohibition of contact visits was

reasonably related to legitimate governmental objectives and that the Constitution

does not require a detention facility to allow contact visits when experienced jail

administrators determined, in their sound discretion, that such visits pose a security

threat to the facility. Block v. Rutherford, 468 U.S. 576, 589, 104 S. Ct. 3227,

3234, 82 L. Ed. 2d 438 (1984).



                                           3
         Here, the district court did not err in dismissing Ortiz’s action for failure to

state a claim because his allegations fail to establish that he was denied a federal

right.     An inmate does not have a constitutional right to conjugal visits.

Furthermore, an inmates’ federal rights are not violated by the denial or limitation

of contact visits when jail administrators determine that such visits pose security

risks. Accordingly, we affirm.

         AFFIRMED.




                                             4